Citation Nr: 1325077	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  04-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD), right lower extremity, as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for PVD, left lower extremity, as secondary to the service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent for service-connected cerebrovascular accident (CVA) from October 1, 1991, to March 9, 2010, and from October 1, 2010, to the present.  

5.  Entitlement to special monthly compensation (SMC) based on housebound status prior to March 10, 2010, and since October 1, 2010.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected left facial weakness with hyperesthesia and mild speech impairment.
7.  Entitlement to an initial compensable rating for service-connected disfiguring scars, status-post carotid endarterectomy prior to December 14, 1995, and a rating in excess of 10 percent since December 14, 1995.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected tender scar, residual of carotid endarterectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision in which the RO, in pertinent part, denied service connection for:  a CVA; a tender scar; left facial weakness with hyperesthesia and mild speech impairment; and for PVD of the bilateral lower extremities.  The October 2002 rating decision also denied service connection for an adjustment disorder with depressed and anxious mood, and a December 2004 rating decision denied service connection for PTSD.  The issues were combined at the time of the last Board remand in December 2011.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Most recently, in December 2011, the Board remanded the claims of entitlement to service connection for:  a CVA and residual disabilities; a tender scar; and PVD, bilateral lower extremities, for additional development.  The file has now been returned to the Board for further consideration.  At that time, the Board also, in pertinent part, granted service connection for PTSD.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, with the exception of updated VA treatment records dated through July 2012. 

The Board notes that the Veteran requested an extension of time to reply to the February 2013 Statement of the Case (SOC) on issues numbered 1 and 2 above.  See March 2013 correspondence.  By letter dated in April 2013, such extension was granted; no additional information was forthcoming.  Further, the Veteran subsequently requested an extension of time in which to provide detailed Notices of Disagreement (NODs) as to issues numbered 3 through 8.  See April 2013 correspondence.  However, such issues have not been perfected for appeal to the Board, as will be discussed below.  Therefore, any such information that is submitted as supplemental to the Veteran's NODs which the Veteran submitted in December 2012 and April 2013 should be submitted to, and will be addressed by, the AMC/RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in an April 2013 statement, the Veteran reported that he was hospitalized at the VA Medical Center (VAMC) in Cleveland, Ohio, for serious health difficulties related to his above-the-knee amputation secondary to a service-connected disability.  Given that the most recent VA outpatient treatment records are dated in July 2012, a request for additional records must be made.  

Issues numbered 3-8 on the title page herein arise from the original grants in AMC rating decisions dated in April 2012, September 2012, and February 2013.  The Veteran submitted a NOD as to issue number 3 in December 2012 and issues numbered 4-8 in April 2013.  However, no Statement of the Case (SOC) has been issued addressing the claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The medical opinion provided in December 2012, as to the claims for service connection for PVD of the bilateral extremities is inadequate.  The examiner did not fully discuss the issue of aggravation when addressing whether the Veteran's PVD was related to his service-connected diabetes mellitus or residuals thereof.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VAMC in Cleveland, Ohio, dated from July 2012 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Forward the Veteran's claims file to the examiner who conducted the VA PVD examination in December 2012.  

(a)  The examiner must opine as to whether it is at least as likely as not that the Veteran's PVD of the bilateral lower extremities is proximately due to, or the result of, his service-connected diabetes mellitus, or residuals thereof.  

(b)  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's PVD of the bilateral lower extremities has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus, or residuals thereof.

If the examiner who performed the December 2012 VA PVD examination, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the questions noted above.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.

3.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to:  (1) an initial rating in excess of 30 percent for service-connected PTSD; (2) an initial rating in excess of 10 percent for service-connected CVA from October 1, 1991, to March 9, 2010, and from October 1, 2010, to the present; (3) SMC based on housebound status prior to March 10, 2010, and since October 1, 2010; (4) an initial rating in excess of 10 percent for service-connected left facial weakness with hyperesthesia and mild speech impairment; (5) an initial compensable rating for service-connected disfiguring scars, status-post carotid endarterectomy prior to December 14, 1995, and a rating in excess of 10 percent since December 14, 1995; (6) and an initial rating in excess of 10 percent for service-connected tender scar, residual of carotid endarterectomy.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection PVD of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


